DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim(s) 1-3 & 5-11 are pending in the application. Claim 4 has been canceled. Claim(s) 12-15 have been withdrawn. Claim(s) 16-21 have been added. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Zeigmann (DE 102010007824 1A)
As Per Claim 1, Kato discloses a method for resistance welding of two fiber-composite components to give a fiber-composite structure [abstract], the method comprising: 
arranging conductive fibers [Fig. 2, #4; Par. 16; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”; as detailed further in the claim limitation, applicant defines “conductive fibers” as being carbon fibers] within a jointing region of the two fiber-composite components [Fig. 2, #1 and 1’; Par. 16 “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”], such that the conductive fibers [Fig. 2, #4] are arranged between the fiber-composite components [Fig. 2, #1 & #1’] and the fiber-composite components [Fig. 2, #1 & #1’] are arranged on opposite sides of the jointing region [Par. 19; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials…”; the prior art details that the protrusion part is part of the joining portion, in which as clearly seen in Fig. 2, both composite materials (1 & 1’) are arranged opposite of], where each conductive fiber [Fig. 2, #4] comprises a carbon fiber [Par. 16; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”]; 
 passing an electric current through the conductive fibers [Fig. 2, #4] to heat the jointing region to a welding temperature [Claim 1; “…a step in which a current is applied to a joining portion including the protrusion part to generate heat….”] and melt the fiber-composite components in the jointing region [Par. 79; “…In the heated joining portion, the thermoplastic resins in the composite materials A and B increase in temperature, shortly melt, and welded…”]; and
 hardening the jointing region to bond the two fiber-composite components [Fig. 2, #1 & #1’] by way of the jointing region to give the fiber-composite structure. [Par. 79; “…Thereafter, the current application is stopped, and the composite materials are kept being pressed until the joined portion cools sufficiently. The thermoplastic resins are solidified and the protrusion part has become substantially flat. Thus, a shaped product (joint body) in which the composite materials A and B are joined to each other is obtained…”]
Kato does not disclose a carbon fiber with an electrically insulating coating. 
Needham, much like Kato, pertains to improved article of manufacture for joining two or more plastic materials by welding. [abstract] 
Needham discloses a carbon fiber with an electrically insulating coating.  [Col. 1, Lines 43-47“…The meltable layer of plastic material beneficially serves as an insulator between these parallel electrical pathways. Advantageously encasing the fiber winding is a meltable coating or sheath of plastic material which may be the same as or different than the first plastic material….”]
Needham discloses the benefits of the electrically insulating coating in that it protects the integrity of the fiber windings and prevents shorting of the fiber windings during welding. [Col. 3, Lines 25-30]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carbon fiber as taught by Kato in view of the electrically insulating coating as taught by Needham to further include a carbon fiber with an electrically insulating coating to prevent shorting of the fiber windings during welding. [Col. 3, Lines 25-30]
Neither Kato nor Needham disclose a plurality of individual conductive fibers in a form of a grid. 
Kato does not disclose a plurality of individual conductive fibers.
Ziegmann, much like Kato, pertains to a method for welding carbon fiber composite components by resistance welding. [abstract]
Ziegmann discloses a plurality of individual conductive fibers [Par. 55; “…Two thermosetting CFRP components 31 with a thermoplastic coating comprise a heating element 32 made of a CF fabric 34 impregnated with a thermoplastic 35 (PEI)….”] in a form of a grid [Fig. 3, #34-35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carbon fiber as taught by Kato in view of the conductive fibers as taught by Zeigmann to further include a plurality of individual conductive fibers in a form of a grid to improve the conductive properties of the fiber layer.
As Per Claim 2, Kato discloses the fiber-composite components [Fig. 2, #1 & #1’] are placed in contact with one another at a jointing area [Fig. 2, #4; the reference clearly defines the area at which the protrusion with carbon fibers are located as being a part of the jointing area], which is within the jointing region. [Par. 80; “…Where there are a plurality of protrusion parts on a surface of the composite material A, the composite materials are joined to each other at multiple points using the plurality of protrusion parts as a joining portion…”]
As Per Claim 3, Kato discloses where at least a proportion of the conductive fibers [Fig. 2, #4] is arranged in the jointing area between the two fiber-composite components. [Fig. 2, #1 & #1’; Par. 16; “…a protrusion part having a shape of a projection is formed on a joining portion of the composite materials including a thermoplastic resin and carbon fibers…”]
Kato does not disclose disclose a plurality of individual conductive fibers.
Ziegmann, much like Kato, pertains to a method for welding carbon fiber composite components by resistance welding. [abstract]
Ziegmann discloses a plurality of individual conductive fibers [Fig. 3, #34-35; Par. 55; “…Two thermosetting CFRP components 31 with a thermoplastic coating comprise a heating element 32 made of a CF fabric 34 impregnated with a thermoplastic 35 (PEI)….”].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carbon fiber as taught by Kato in view of the conductive fibers as taught by Ziegmann to further include a plurality of individual conductive fibers to improve the conductive properties of the fiber layer.

 
As Per Claim 5, Kato discloses pressing of the two fiber-composite components [Fig. 1, #1 & #1’] against one another. [Claim 3; “…the fixing of the composite materials is conducted by pressing the composite materials with electrodes…”]
As Per Claim 6, Kato discloses where the conductive fibers [Fig. 1, #4] are arranged in a form of at least one or more of bundles, tapes, mats, woven fabrics, non-woven fabrics, laid scrims and individual fibers. [Par. 39; “…In the case of the continuous fiber, examples of the form include a unidirectional base material constituted by unidirectionally aligned carbon fibers, and a nonwoven fabric….”]
As Per Claim 7, Kato discloses regulating the electric current on the basis of the recorded welding temperature. [Par. 84; “…Although there are no limitations on the control of the quantity of electricity, examples of the control include a method in which a constant current flows for a certain time period, a method in which current application is conducted so as to result in a certain quantity of electric power, and the like…”]; and 
recording the welding temperature. [Par. 99; “…The fibers and the resin were held at a temperature of 250.degree. C. for 10 minutes…”; the reference clearly discloses holding a specific temperature of a period of time, in which, the temperature would have had to been recorded.]
As Per Claim 9, Kato discloses the fiber-composite components each comprise a matrix of a thermoplastic [Fig. 2, #1 & #1’; Par. 31; “…The composite material A preferably is a carbon-fiber-including composite material obtained by incorporating carbon fibers into a thermoplastic resin serving as a matrix..”] 
Kato does not disclose a matrix of thermoplastic that are reinforced by a plurality of carbon fibers.
Ziegmann, much like Kato, pertains to a method for welding carbon fiber composite components by resistance welding. [abstract]
Ziegmann discloses a matrix of thermoplastic [Fig. 3, #31; Par. 55; “…Two thermosetting CFRP components 31 with a thermoplastic coating…”] that are reinforced by a plurality of carbon fibers [Fig. 3, #34-35; Par. 55; “…Two thermosetting CFRP components 31 with a thermoplastic coating comprise a heating element 32 made of a CF fabric 34 impregnated with a thermoplastic 35 (PEI)….”].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carbon fiber as taught by Kato in view of the conductive fibers as taught by Ziegmann to further include a matrix of thermoplastic that are reinforced by a plurality of carbon fibers to improve the conductive properties of the fiber layer.
As Per Claim 16, Kato discloses  wherein a first portion of the plurality of individual conductive fibers [Fig. 2, #4] is arranged in the jointing area between the two fiber- composite components [Fig. 2, #1 & #1’]. 
Kato does not disclose a plurality of individual conductive fibers;  and 
a second portion of the plurality of individual conductive fibers is arranged so as to protrude from the jointing region in a lateral direction.
Ziegmann, much like Kato, pertains to a method for welding carbon fiber composite components by resistance welding. [abstract]
Ziegmann discloses a plurality of individual conductive fibers [Fig. 3, #34-35];  and 
a second portion of the plurality of individual conductive fibers [Fig. 3, #34-35] is arranged so as to protrude from the jointing region in a lateral direction [Fig. 3, #A below]

    PNG
    media_image1.png
    800
    1063
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carbon fiber as taught by Kato in view of the conductive fibers as taught by Ziegmann to further include a carbon fiber with an electrically insulating coating to improve the conductive properties of the fiber layer.
As Per Claim 17, Kato discloses recording the welding temperature  [Par. 99; “…The fibers and the resin were held at a temperature of 250.degree. C. for 10 minutes…”; the reference clearly discloses holding a specific temperature of a period of time, in which, the temperature would have had to been recorded.]; and 
regulating the electric current on the basis of the recorded welding temperature. [Par. 84; “…Although there are no limitations on the control of the quantity of electricity, examples of the control include a method in which a constant current flows for a certain time period, a method in which current application is conducted so as to result in a certain quantity of electric power, and the like…”]
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Zeigmann (DE 102010007824 1A) in further view of Leif (SE 1200532 A1)
As Per Claim 19, Kato discloses all limitations of the invention except the electrically insulating coating is a polymer-electrolyte coating formed by, for each of the plurality of individual conductive fibers, polymerization of methoxy polyethylene glycol monomethacrylate; and/or
 forming the polymer-electrolyte coating comprises immersion of the carbon fiber for each of the plurality of individual conductive fibers into an electrochemical bath.
Leif, much like Kato and Needham, pertains to the manufacturing of a cell. [abstract] 
Lief discloses the electrically insulating coating is a polymer-electrolyte coating formed by, for each of the plurality of individual conductive fibers, polymerization of methoxy polyethylene glycol monomethacrylate [Par. 9; “…said carbon fiber is at least partially coated with at least one electrical insulating polymer layer acting as an ion conducting electrolyte, wherein said electrically insulating polymer layer has been applied with an electromagnetic-driven polymerization reaction…” moreover “…The coating solution consisted of a mixture of monomer SR550 (methoxy polyethylene glycol (350) monomethacrylate)…”]; and/or
 forming the polymer-electrolyte coating comprises immersion of the carbon fiber for each of the plurality of individual conductive fibers into an electrochemical bath. [Section 3.1 ; “…The carbon fibres are electrocoated with a thin sheath of solid polymer electrolyte as described by Leijonmarck et al. [15]…”]
Therefore, it would have been obvious to modify the coating as taught by Kato and Needham in view of the coating as taught by Asp to further include the electrically insulating coating is a polymer-electrolyte coating formed by, for each of the plurality of individual conductive fibers, polymerization of methoxy polyethylene glycol monomethacrylate and/or forming the polymer-electrolyte coating comprises immersion of the carbon fiber for each of the plurality of individual conductive fibers into an electrochemical bath to promote high mechanical performance, power and energy densities for composite materials. [Section 2.2.]
Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Zeigmann (DE 102010007824 1A) in further view of Leif (SE 1200532 A1) in further view of Coxon (US 2015/0266268)
As Per Claim 20, Kato discloses all limitations of the invention except - the electrically insulating coating can withstand a temperature of at least 700 C
the fiber-composite components each comprise a matrix of polyetheretherketone (PEEK); and
 the welding temperature is the same as or greater than a melting point of polyetheretherketone.
Leif, much like Kato and Needham, pertains to the manufacturing of a cell. [abstract] 
Lief discloses the electrically insulating coating can withstand a temperature of at least 700 C. [Par. 9; “…said carbon fiber is at least partially coated with at least one electrical insulating polymer layer acting as an ion conducting electrolyte, wherein said electrically insulating polymer layer has been applied with an electromagnetic-driven polymerization reaction…” moreover “…The coating solution consisted of a mixture of monomer SR550 (methoxy polyethylene glycol (350) monomethacrylate)…” the reference discloses the use of methoxy polyethylene glycol as being the insulating coating, which can withstand at least 700 C. ]
Therefore, it would have been obvious to modify the coating as taught by Kato and Needham in view of the coating as taught by Asp to further include the electrically insulating coating can withstand a temperature of at least 700 C to promote high mechanical performance, power and energy densities for composite materials. 
Kato and Lief do not disclose the fiber-composite components each comprise a matrix of polyetheretherketone (PEEK); and
 the welding temperature is the same as or greater than a melting point of polyetheretherketone.
Coxon, much like Kato, pertains to fabrication of composite structures. [abstract] 
Coxon discloses where  the fiber-composite components each comprise a matrix of polyetheretherketone (PEEK) [par. 34; “…the stitch material may comprise a thermoplastic resin such as, without limitation, PEI (polyetherimide) PPS (polyphenylene sulphide), PES (polyethersulfone), PEEK ( polyetheretherketone), PEKK ( polyetheretherketone), and PEKK-FC (polyetherketoneketone-fc grade), which has a relatively low melt temperature that is within the range of temperatures required to cure the matrix resin. For example, where the matrix resin is an epoxy that cures at approximately 180.degree. C., the stitch material may comprise a thermoplastic resin having a low melt temperature in the range of 150.degree. C….”] 
the welding temperature is the same as or greater than a melting point of polyetheretherketone. [par. 34; “…the stitch material may comprise a thermoplastic resin such as, without limitation, PEI (polyetherimide) PPS (polyphenylene sulphide), PES (polyethersulfone), PEEK ( polyetheretherketone), PEKK ( polyetheretherketone), and PEKK-FC (polyetherketoneketone-fc grade), which has a relatively low melt temperature that is within the range of temperatures required to cure the matrix resin. For example, where the matrix resin is an epoxy that cures at approximately 180.degree. C., the stitch material may comprise a thermoplastic resin having a low melt temperature in the range of 150.degree. C….”] 
Coxon discloses the benefits of polyetheretherketone in that due to its melting temperature can cure the matrix resin. [Par. 41]
Therefore, it would have been obvious to modify the coating as taught by Kato and Needham in view of the coating as taught by Asp to further includ the fiber-composite components each comprise a matrix of polyetheretherketone (PEEK) and the welding temperature is the same as or greater than a melting point of polyetheretherketone to cure the matrix resin. [Par. 41]
As Per Claim 21, Kato discloses all limitations of the invention except comprising connecting a power source to ends of the conductive fibers in the second portion of the plurality of individual conductive fibers that protrude from the jointing region in a lateral direction, wherein the electric current passes through the ends of the conductive fibers to heat the jointing region.
Ziegmann, much like Kato, pertains to a method for welding carbon fiber composite components by resistance welding. [abstract]
Ziegmann discloses connecting a power source [Fig. 1, #1] to ends [Fig. 1, #4] of the conductive fibers [Fig. 3, #34-35] in the second portion of the plurality of individual conductive fibers [Fig. 3, #34-35] that protrude from the jointing region in a lateral direction  [Fig. 1, #A below; Par. 51; The current-introducing contacts 4 are fixed to the laterally-projecting thermoplastic-released carbon electrode.….”], wherein the electric current passes through the ends of the conductive fibers to heat the jointing region. [Par. 51; The current-introducing contacts 4 are fixed to the laterally-projecting thermoplastic-released carbon electrode. then, the current for heating the carbon electrode is introduced. ….”]

    PNG
    media_image2.png
    765
    1422
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the carbon fiber as taught by Kato in view of the conductive fibers as taught by Ziegmann to further include connecting a power source to ends of the conductive fibers in the second portion of the plurality of individual conductive fibers that protrude from the jointing region in a lateral direction, wherein the electric current passes through the ends of the conductive fibers to heat the jointing region to improve the conductive properties of the fiber layer.
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Zeigmann (DE 102010007824 1A)  in further view of Juret (US 6177649) 
As Per Claim 8, Kato discloses all limitations of the invention except where the welding temperature is recorded by a thermographic camera; or 
the welding temperature is recorded by a temperature sensor integrated into the fiber-composite components
Juret, much like Kato, pertains to a method and apparatus for welding two articles together. [abstract] 
Juret discloses the welding temperature is recorded by a thermographic camera [Claim 1; “…a camera for thermographically monitoring the welding being carried out…” since the claim is recited in the alternative, and that the prior art fulfils one of alternative statements, the claim limitation has been met ]; or 
the welding temperature is recorded by a temperature sensor integrated into the fiber-composite components
Juret discloses the benefits of the thermographic camera in that allows a user to monitor the quality of the weld. [Col. 1, Lines 24-28] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the resistance welding apparatus as taught by Kato in view of the thermographic camera as taught by Juret to further include the welding temperature is recorded by a thermographic camera to monitor the quality of the weld. [Col. 1, Lines 24-28]
As Per Claim 18, Kato discloses all limitations of the invention except the welding temperature is recorded by a thermographic camera; or
 the welding temperature is recorded by a temperature sensor integrated into the fiber-composite components.
Kato discloses all limitations of the invention except where the welding temperature is recorded by a thermographic camera; or 
the welding temperature is recorded by a temperature sensor integrated into the fiber-composite components
Juret, much like Kato, pertains to a method and apparatus for welding two articles together. [abstract] 
Juret discloses the welding temperature is recorded by a thermographic camera [Claim 1; “…a camera for thermographically monitoring the welding being carried out…” since the claim is recited in the alternative, and that the prior art fulfils one of alternative statements, the claim limitation has been met ]; or 
the welding temperature is recorded by a temperature sensor integrated into the fiber-composite components
Juret discloses the benefits of the thermographic camera in that allows a user to monitor the quality of the weld. [Col. 1, Lines 24-28] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the resistance welding apparatus as taught by Kato in view of the thermographic camera as taught by Juret to further include the welding temperature is recorded by a thermographic camera to monitor the quality of the weld. [Col. 1, Lines 24-28]
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Zeigmann (DE 102010007824 1A) in further view of Coxon (US 2015/0266268)
As Per Claim 10, Kato discloses all limitations of the invention except where  the thermoplastic comprises polyetheretherketone (PEEK) and; 
the welding temperature is a same as or greater than melting point of polyetheretherketone.
Coxon, much like Kato, pertains to fabrication of composite structures. [abstract] 
Coxon discloses where  the thermoplastic comprises polyetheretherketone (PEEK); [par. 34; “…the stitch material may comprise a thermoplastic resin such as, without limitation, PEI (polyetherimide) PPS (polyphenylene sulphide), PES (polyethersulfone), PEEK ( polyetheretherketone), PEKK ( polyetheretherketone), and PEKK-FC (polyetherketoneketone-fc grade), which has a relatively low melt temperature that is within the range of temperatures required to cure the matrix resin. For example, where the matrix resin is an epoxy that cures at approximately 180.degree. C., the stitch material may comprise a thermoplastic resin having a low melt temperature in the range of 150.degree. C….”] 
the welding temperature is a same as or greater than a melting point of polyetheretherketone. [par. 34; “…the stitch material may comprise a thermoplastic resin such as, without limitation, PEI (polyetherimide) PPS (polyphenylene sulphide), PES (polyethersulfone), PEEK ( polyetheretherketone), PEKK ( polyetheretherketone), and PEKK-FC (polyetherketoneketone-fc grade), which has a relatively low melt temperature that is within the range of temperatures required to cure the matrix resin. For example, where the matrix resin is an epoxy that cures at approximately 180.degree. C., the stitch material may comprise a thermoplastic resin having a low melt temperature in the range of 150.degree. C….”] 
Coxon discloses the benefits of polyetheretherketone in that due to its melting temperature can cure the matrix resin. [Par. 41]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method for resistance welding of two fiber-composite components as taught by Kato in view of the composite structure as taught by Coxon to further include  the thermoplastic comprises polyetheretherketone (PEEK) and the welding temperature  is a same as or greater a melting point of polyetheretherketone to cure the matrix resin. [Par. 41]
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0013898) in view of Needham (US 5571435) in further view of Zeigmann (DE 102010007824 1A) in further view of Asp (Realisation of Structural Battery Composite Materials; July 2015)
As Per Claim 11, Kato and Needham disclose all limitations of the invention except where the plurality of individual conductive fibers used have a polymer-electrolyte coating as the electrically insulating coating.
Asp, much like Kato and Needham, pertains to the manufacturing of composite materials. [abstract] 
Asp discloses the conductive fibers used have a polymer-electrolyte coating as the electrically insulating coating. [Section 3.1 ; “…The carbon fibres are electrocoated with a thin sheath of solid polymer electrolyte as described by Leijonmarck et al. [15]…”]
Asp discloses the benefits of the polymer electrolyte coating in that it helps achieve high mechanical performance, power and energy densities for composite materials. [Section 2.2.] 
Therefore, it would have been obvious to modify the coating as taught by Kato and Needham in view of the coating as taught by Asp to further include the conductive fibers used have a polymer-electrolyte coating as electrically insulating coating to promote high mechanical performance, power and energy densities for composite materials. [Section 2.2.]

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered. 
The previous rejection(s) under 35 U.S.C 103 have been withdrawn in light of amendments made to the claims and applicant’s remarks. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761 
                                                                                                                                                                                                 
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761